Title: From James Madison to James Leander Cathcart, 2 June 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State, June 2d. 1806.

The Secretary of the Navy has anticipated the answer to your letter of the 30th. Ult. by authorizing you to inform the Tunisian Minister, that the small armed Vessel is intended as a present to the Bey; that he may load her on his own account; and that, after calling at Baltimore to receive his purchases, she will take him and the residue of his property on board, at Boston.  You are therefore at liberty to proceed towards Philadelphia as soon as you find it convenient.  I am &c.

James Madison

